DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/545346, filed on 08/20/2019. Claims 1-22 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11, 13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2014851153 to Yunlong et al (henceforth referred to as Yunlong). 
Regarding claims 1, 8-9, 11, 13, and 15-16, Yunlong discloses an elevator balanced load rescue device (i.e. Machine Translation lines 18-19), comprising: 
a clamping wheel set (i.e. Fig. 1) comprising a driving wheel (i.e. Fig. 1, ref. 6) and a driven wheel (i.e. Fig. 1, ref. 7) that cooperate with each other; wherein the clamping wheel set has a clamping position (i.e. Machine Translation lines 70-72 or lines 84-86) and a releasing position (i.e. Fig. 2); in the clamping position, the driving wheel and the driven wheel move toward each other to clamp a traction belt (i.e. Fig. 4, ref. 19) connected between an elevator car (i.e. Fig. 4, ref. 20) and an elevator counterweight (i.e. Fig. 4, ref. 21); and in the releasing 
a transmission shaft which has a first end (i.e. Fig. 1, ref. 3) connected to the driving wheel of the clamping wheel set, and which transmits a torque to the driving wheel (i.e. Machine translation lines 84-86); and 
an energy storage device (i.e. Fig. 1 and 2, ref. 4, 12) associated with the transmission shaft; wherein the energy storage device is configured to store a mechanical energy, and to convert the mechanical energy into a torque (i.e. Machine translation lines 84-86) to be transmitted to the transmission shaft.
Further comprising a tensioning device (i.e. Fig. 2, ref. 5, 8) which is associated with the driving wheel and the driven wheel of the clamping set; wherein in the clamping position, the tensioning device tensions the driving wheel and the driven wheel to clamp the traction belt; and in the releasing position, the tensioning device releases the tensioning of the driving wheel and the driven wheel to release the traction belt.
Wherein the tensioning device comprises a linkage mechanism (i.e. Fig. 1, ref. 9) connected between the driving wheel and the driven wheel. 
Further comprising a base frame (i.e. Fig. 1, ref. 1), to which the clamping wheel set, the transmission shaft and the energy storage device are connected. 
Wherein the clamping wheel set is disposed adjacent to an end of the base frame; or the clamping wheel set is disposed in a middle portion of the base frame (i.e. Fig. 2, ref. 5, 7 are disposed at a middle portion of ref. 1).

Wherein the clamping wheel set is disposed above an elevator car (i.e. Fig. 4, ref. 20) or above an elevator counterweight (i.e. Fig. 4, ref. 21).
Regarding claim 20, Yunlong discloses an elevator balanced load rescue method, which is used for an elevator balanced load device, the elevator balanced load rescue device (i.e. Machine Translation lines 18-19) comprising: a clamping wheel set (i.e. Fig. 1) having a driving wheel (i.e. Fig. 2, ref. 6) and a driven wheel (i.e. Fig. 1, ref. 7) configured to clamp and release a traction belt (i.e. Fig. 4, ref. 19); an energy storage device (i.e. Fig. 1 and 2, ref. 4 and 12) configured to store and transmit energy; and a transmission shaft (i.e. Fig. 1, ref. 3) configured to connect the energy storage device and the clamping wheel set; wherein in a rescue mode, the method comprises: 
powering off and closing a tractor brake (i.e. Machine translation lines 29-30: power failure) of the elevator so that an elevator car (i.e. Fig. 4, ref. 20) and an elevator counterweight (i.e. Fig. 4, ref. 21) are locked and stationary, and controlling the clamping wheel set to clamp the traction belt (i.e. Machine Translation lines 70-72); 
controlling the energy storage device to store a mechanical energy and converting the mechanical energy into a torque to be transmitted to the transmission shaft, and driving the transmission shaft to transmit the torque to the driving wheel (i.e. Machine translation lines 84-86); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2014851153 to Yunlong et al.
Claims 12 and 17-19, Yunlong does not specifically teach a machine room nor teach more than one rescue devices. However, Machine rooms are common in the art and are not novel to the invention. Further, multiple clamping wheels sets may be used in an elevators in high rise or buildings with very tall hoistways. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple clamping wheel sets in a machine room or along the hoistway vertical length for redundant safety systems in high rise buildings and there would have been reasonable expectation of success. 

Claims 10, 14, and 22is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2014851153 to Yunlong et al in view of DE 10 2011 118 544 to Geisenhofer (henceforth referred to as Geisenhofer).

Regarding claims 14 and 22, Yunlong does not specifically teach a safety switch connected to an elevator circuit. However, safety switches are common in the elevator art. For example, Gisenhofer teaches a similar clamping wheel set (i.e. Fig. 1) comprising a driving wheel (i.e. Fig. 1, ref. 4) and driven wheel (i.e. Fig. 1, ref. 5) that moves towards each other to clamp a traction belt (i.e. Fig. 1, ref. 13) wherein sensors (i.e. ref. 11, 12) can be designed as switches (i.e. Machine Translation lines 343-347). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use safety switches as a redundant safety mechanism and there would have been reasonable expectation of success. 


Allowable Subject Matter
Claims 2-7 and 21 are allowed.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
To summarize, Applicant argues on page 8-9 that Yunlong does not teach an energy store associated with the transmission shaft… configured to store a mechanical energy, and to convert the mechanical energy into a torque to be transmitted to the transmission shaft since the energy store in Yunlong (i.e. Fig. 1 and 2, ref. 4 and 12) is meant to be a resetting device. This argument is not persuasive because although the energy store in Yunlong (i.e. ref. 4 and 12) is a resetting device, the spring (i.e. Fig. 1, ref. 4) is an energy store that pulls on rocker (i.e. Fig. 2, ref. 12) to rotate the transmission shaft (i.e. Fig. 1, shown at ref. 3) to move the drive wheel (i.e. Fig. 1, ref. 6) away from the driven wheel (i.e. Fig. 1, ref. 7). In other words, the resetting spring (i.e. Fig. 1, ref. 4) or energy store in Yunlong is associated with the transmission shaft (i.e. Fig. 1, shown at ref. 3)  wherein the energy store device is configured to store a mechanical energy (i.e. given in springs), and to convert the mechanical energy into a torque (i.e. pulls on the rocker to rotate the transmission shaft) to be transmitted to the transmission shaft. The limitations of claim 1 are satisfied and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIEM M TRAN/Examiner, Art Unit 3654